DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-6 in the reply filed on December 16, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 16, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2021, 07/29/2020, 10/06/2019 are considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
 reference character “12” has been used to designate both “graphic feature” (pg-pub [0024, 0027, 0028, 0029, 0032]) and “graphic configuration” (pg-pub [0025]). 
reference character “14” has been used to designate both “logo” (pg-pub [0024]) and “fiduciary mark” (pg-pub [0025, 0034]). 
reference character “13” has been used to designate both “word mark GRAMMER” (pg-pub 0024]) and “mark designation GRAMMER” (pg-pub [0025, 0033]). 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation reciting “wherein the engraving is backlit” is indefinite. It is not clear if the limitation is requiring further structure or if the limitation is reciting the intended use of the claimed interior component. By reciting “the engraving is backlit”, it is not clear if the structure performing the backlighting is required by the claim, or what the additional structure would be. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brockmann et al. (DE 202015009357 cited on IDS hereafter citing US equivalent US 2018/0305834).
Regarding claim 1, Brockmann et al. taches a metalized plastic component having a transilluminable structure in day and night, wherein the metallized plastic component comprises a base body of at least one light permeable plastic (20) and a metal layer (30; metal surface) applied thereon (Figure 1, 2; [0007-0021, 0040-0047, 0066-0068]). The metal layer (30; metal surface) is structured with a dot matrix comprised of a plurality of openings (40, 41; microperforation/plurality of boreholes) formed by laser ablation that are arranged in various patterns in the form of symbols, letters, graphic elements etc. (graphic feature) ([0012-0021, 0040-0047, 0066-0068]). 
The limitation “is configured as an engraving that is fabricated by material removal” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Brockmann et al. discloses the structure of claim 1 as described above.
Regarding claims 2 and 3, the limitation “is configured as an etched engraving” recited by claim 2 and “is a laser generated microperforation” are method limitations and does not determine the patentability of the product, unless the method produces a 
Regarding claim 6, Brockmann et al. further teaches that the plurality of openings (40, 41; plurality of boreholes) in the metal layer are completely through the metal layer and the base body is transparent so that the component can be backlighted with a light source, such that light can pass through the base body and the openings to form a luminous structure on the metal layer ([0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Brockmann et al. (DE 202015009357 cited on IDS hereafter citing US equivalent US 2018/0305834).
Regarding claims 4 and 5, Brockmann et al. teaches all the limitations of claim 1 above, and further teaches that the number and/or dimensions of the openings of the respective structures (40, 41) are selected so that the openings are large enough and spaced a sufficient distance apart from one another to yield a visually continuously area in backlighting when the metal layer is back lit ([0041]). Brockmann et al. further teaches that the diameter of the openings are between 0.02 and 0.08mm and the distance between the midpoints of two neighboring openings in a row is between 0.1 and 0.2mm ([0067-0068]), both of which overlap with the claimed ranges for diameter and distance as recited by claim 4 and encompasses the diameter value as recited by claim 5. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05(I)
While Brockmann et al. does not expressly teach that the distance between the midpoints of two neighboring openings in a row is 0.05mm, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as Brockmann et al. does teach that the number and/or dimensions .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brunnel (US 7,134,205) directed to patterned instrument panels (Figure 1, 7; col. 2 Ln. 30-60, col. 4 Ln. 40-col. 5 Ln. 30).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624.  The examiner can normally be reached on Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785